DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/20/2020 has been entered and fully considered.
Claims 1-2, 8-9, and 15 have been amended.
Claims 1-15 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/29/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schlensag et al. (US2014/0324325) in view of Bartels (USPGPub 2006/0070787).	As per claim 1, Schlensag discloses a device for lateral guidance assistance for a vehicle, the device comprising: 	a plurality of distance sensors that detect obstacles within one or more defined warning regions to a side of and/or behind the vehicle (see at least abstract; wherein environmental sensors mounted on a vehicle to monitor respective detection areas behind and to the sides of the vehicle); 	an optical sensor device (see at least Figure 1; items 2-3) that detects a lane width of a current lane and/or a lane width of a neighboring lane (see at least paragraph 0024; wherein the driver assistance system 10 will attempt to recognize and locate at least one roadway edge such as the right roadway edge 22 and/or the left roadway edge 23. If the roadway edge 22 and/or 23 can be detected and recognized with a sufficient degree of assurance, then the system determines a distance of the roadway edge. The system also determines a lane width 24); and	a programmable electronic control unit (see at least Figure 1; item 11) configured to:		define at least one of the one or more warning regions in a temporally and/or spatially variable manner based on the detected lane width of the current lane and/or the neighboring lane (see at least paragraph 0023; wherein adjust a warning zone for the lane change warning function based on the determined lane width). Schlensag does not explicitly mention wherein the warning regions are laterally spaced a corresponding distance from the vehicle; wherein the at least one of the defined warning regions is variably defined based on the corresponding distance to the vehicle; and initiate a warning in response to the sensor device detecting obstacles within the one or more warning regions.	However Bartels does disclose:	wherein the warning regions are laterally spaced a corresponding distance from the vehicle (see at least paragraph 0028 and Fig. 1; wherein a rectangular region W1, W2 is illustrated, having edges a, b which define, for example, a rectangle of approximately 5 m.times.5 m. These approximate regions W1, W2 are defined below as blind spot regions or warning regions, which are not able to be examined by the driver in the outside mirrors);	wherein the at least one of the defined warning regions is variably defined based on the corresponding distance to the vehicle (see at least paragraph 0028 and Fig. 1; wherein a rectangular region W1, W2 is illustrated, having edges a, b which define, for example, a rectangle of approximately 5 m.times.5 m. These approximate regions W1, W2 are defined below as blind spot regions or warning regions, which are not able to be examined by the driver in the outside mirrors); and 	initiate a warning in response to the sensor device detecting obstacles within the one or more warning regions (see at least abstract; wherein a warning function being activated which gives out a warning to the driver if an object is located in a warning region). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bartels with the teachings as in Schlensag. The motivation for doing so would have been to provide a meaningful object detection with respect to the guidance of the vehicle, see Bartels paragraph 0005.	As per claims 2 and 9, Bartels discloses wherein the at least one of the defined warning regions is variably defined based on a corresponding width (see at least paragraph 0028 and Fig. 1; wherein a rectangular region W1, W2 is illustrated, having edges a, b which define, for example, a rectangle of approximately 5 m.times.5 m. These approximate regions W1, W2 are defined below as blind spot regions or warning regions, which are not able to be examined by the driver in the outside mirrors). 	As per claims 3 and 10, Schlensag discloses wherein the at least one of the defined warning regions is defined based on the lane width of the current lane if the lane width of the neighboring lane cannot be captured using discernible boundaries (see at least paragraph 0024; wherein the driver assistance system 10 will attempt to recognize and locate at least one roadway edge such as the right roadway edge 22 and/or the left roadway edge 23. If the roadway edge 22 and/or 23 can be detected and recognized with a sufficient degree of assurance, then the system determines a distance of the roadway edge. The system also determines a lane width 24 or accesses a predefined value of the lane width 24 stored in the memory 12). 	As per claims 4 and 11, Schlensag discloses wherein the at least one of the defined warning regions is defined based on the lane width of the current lane if the lane width of the neighboring lane cannot be captured using discernible boundaries (see at least paragraph 0024; wherein the driver assistance system 10 will attempt to recognize and locate at least one roadway edge such as the right roadway edge 22 and/or the left roadway edge 23. If the roadway edge 22 and/or 23 can be detected and recognized with a sufficient degree of assurance, then the system determines a distance of the roadway edge. The system also determines a lane width 24 or accesses a predefined value of the lane width 24 stored in the memory 12). 	As per claims 5 and 10, Schlensag discloses wherein the programmable electronic control unit is further configured to capture environmental parameters for identifying defined9 DCACTIVE-46020354.2Attorney Docket No. 080437.PB396USspecial situations, wherein predefined special lane widths are defined according to a respectively identified special situation if neither the lane width of the current lane nor the lane width of the neighboring lane can be captured (see at least paragraph 0024; wherein the driver assistance system 10 will attempt to recognize and locate at least one roadway edge such as the right roadway edge 22 and/or the left roadway edge 23. If the roadway edge 22 and/or 23 can be detected and recognized with a sufficient degree of assurance, then the system determines a distance of the roadway edge. The system also determines a lane width 24 or accesses a predefined value of the lane width 24 stored in the memory 12). 	As per claims 6 and 13, Schlensag discloses wherein the programmable electronic control unit is further configured to capture environmental parameters for identifying defined special situations, wherein predefined special lane widths are defined according to a respectively identified special situation if neither the lane width of the current lane nor the lane width of the neighboring lane can be captured (see at least paragraph 0024; wherein the driver assistance system 10 will attempt to recognize and locate at least one roadway edge such as the right roadway edge 22 and/or the left roadway edge 23. If the roadway edge 22 and/or 23 can be detected and recognized with a sufficient degree of assurance, then the system determines a distance of the roadway edge. The system also determines a lane width 24 or accesses a predefined value of the lane width 24 stored in the memory 12). 	As per claims 7 and 14, Schlensag discloses wherein the programmable electronic control unit is further configured to capture environmental parameters for identifying defined special situations, wherein predefined special lane widths are defined according to a respectively identified special situation if neither the lane width of the current lane nor the lane width of the neighboring lane can be captured (see at least paragraph 0024; wherein the driver assistance system 10 will attempt to recognize and locate at least one roadway edge such as the right roadway edge 22 and/or the left roadway edge 23. If the roadway edge 22 and/or 23 can be detected and recognized with a sufficient degree of assurance, then the system determines a distance of the roadway edge. The system also determines a lane width 24 or accesses a predefined value of the lane width 24 stored in the memory 12). 	As per claim 8, Schlensag discloses a method for lateral guidance assistance for a vehicle comprising: 	detecting, by a plurality of distance sensors, obstacles within one or more defined warning regions within one or more defined warning regions to a side of and/or behind the vehicle (see at least abstract; wherein environmental sensors mounted on a vehicle to monitor respective detection areas behind and to the sides of the vehicle); 	detecting, by an optical sensor device (see at least Figure 1; items 2-3), a lane width of a current lane and/or a lane width of a neighboring lane (see at least paragraph 0024; wherein the driver assistance system 10 will attempt to recognize and locate at least one roadway edge such as the right roadway edge 22 and/or the left roadway edge 23. If the roadway edge 22 and/or 23 can be detected and recognized with a sufficient degree of assurance, then the system determines a distance of the roadway edge. The system also determines a lane width 24); 	defining, by a programmable electronic control unit (see at least Figure 1; item 11), at least one of the defined warning regions in a temporally and/or spatially variable manner based on the detected lane width of the current lane and/or the neighboring lane (see at least paragraph 0023; wherein adjust a warning zone for the lane change warning function based on the determined lane width). Schlensag does not explicitly mention wherein the warning regions are laterally spaced a corresponding distance from the vehicle; wherein the at least one of the defined warning regions is variably defined based on the corresponding distance to the vehicle; and initiate a warning in response to the sensor device detecting obstacles within the one or more warning regions.	However Bartels does disclose:	wherein the warning regions are laterally spaced a corresponding distance from the vehicle (see at least paragraph 0028 and Fig. 1; wherein a rectangular region W1, W2 is illustrated, having edges a, b which define, for example, a rectangle of approximately 5 m.times.5 m. These approximate regions W1, W2 are defined below as blind spot regions or warning regions, which are not able to be examined by the driver in the outside mirrors);	wherein the at least one of the defined warning regions is variably defined based on the corresponding distance to the vehicle (see at least paragraph 0028 and Fig. 1; wherein a rectangular region W1, W2 is illustrated, having edges a, b which define, for example, a rectangle of approximately 5 m.times.5 m. These approximate regions W1, W2 are defined below as blind spot regions or warning regions, which are not able to be examined by the driver in the outside mirrors); and 	initiate a warning in response to the sensor device detecting obstacles within the one or more warning regions (see at least abstract; wherein a warning function being activated which gives out a warning to the driver if an object is located in a warning region). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bartels with the teachings as in Schlensag. The motivation for doing so would have been to provide a meaningful object detection with respect to the guidance of the vehicle, see Bartels paragraph 0005.	As per claim 15, Schlensag discloses a motor vehicle having a device configured to provide lateral guidance assistance for a vehicle, the device comprising: 	a plurality of distance sensors that detect obstacles within one or more defined warning regions to a side of and/or behind the vehicle (see at least abstract; wherein environmental sensors mounted on a vehicle to monitor respective detection areas behind and to the sides of the vehicle); 	an optical sensor device (see at least Figure 1; items 2-3)that detects a lane width of a current lane and/or a lane width of a neighboring lane (see at least paragraph 0024; wherein the driver assistance system 10 will attempt to recognize and locate at least one roadway edge such as the right roadway edge 22 and/or the left roadway edge 23. If the roadway edge 22 and/or 23 can be detected and recognized with a sufficient degree of assurance, then the system determines a distance of the roadway edge. The system also determines a lane width 24); and  	a programmable electronic control unit (see at least Figure 1; item 11) configured to:	define at least one of the one or more warning regions in a temporally and/or spatially variable manner based on the detected lane width of the current lane and/or the neighboring lane (see at least paragraph 0023; wherein adjust a warning zone for the lane change warning function based on the determined lane width). Schlensag does not explicitly mention wherein the warning regions are laterally spaced a corresponding distance from the vehicle; wherein the at least one of the defined warning regions is variably defined based on the corresponding distance to the vehicle; and initiating a warning in response to the sensor device detecting obstacles within the one or more warning regions.	However Bartels does disclose:	wherein the warning regions are laterally spaced a corresponding distance from the vehicle (see at least paragraph 0028 and Fig. 1; wherein a rectangular region W1, W2 is illustrated, having edges a, b which define, for example, a rectangle of approximately 5 m.times.5 m. These approximate regions W1, W2 are defined below as blind spot regions or warning regions, which are not able to be examined by the driver in the outside mirrors);	wherein the at least one of the defined warning regions is variably defined based on the corresponding distance to the vehicle (see at least paragraph 0028 and Fig. 1; wherein a rectangular region W1, W2 is illustrated, having edges a, b which define, for example, a rectangle of approximately 5 m.times.5 m. These approximate regions W1, W2 are defined below as blind spot regions or warning regions, which are not able to be examined by the driver in the outside mirrors); and 	initiating a warning in response to the sensor device detecting obstacles within the one or more warning regions (see at least abstract; wherein a warning function being activated which gives out a warning to the driver if an object is located in a warning region). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bartels with the teachings as in Schlensag. The motivation for doing so would have been to provide a meaningful object detection with respect to the guidance of the vehicle, see Bartels paragraph 0005.

Relevant Art
 The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2014/0136015 – Provides a vehicle driving support technique of supporting a driver's driving to prevent a vehicle from approaching to an obstacle located rearward and sideward of the vehicle.	USPGPub 2017/0174262 – Provides a driving support apparatus which alerts the driver by an alarm or the like when the driver is changing the lane to ahead of another vehicle traveling in a rear-side area of the own vehicle.	USPGPub 2015/0192666 - Provides a vehicle control apparatus that includes a rear side detecting unit, a time acquiring unit, and a sensitivity setting unit. The rear side detecting unit is mounted to an own vehicle and detects another vehicle that is present in a first area behind and to a side of the own vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662